UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7312



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALPHONSO A. WRIGHT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CR-91-35-ST-MU, CA-01-17-1-5-MU)


Submitted:   December 20, 2001            Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonso A. Wright, Appellant Pro Se.      Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alphonso A. Wright seeks to appeal the district court’s order

denying his motion for reconsideration of the order dismissing his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Wright, Nos. CR-91-35-ST-MU; CA-01-17-1-5-

MU (W.D.N.C. May 30, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                2